Citation Nr: 0939889	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-38 312	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2.  Entitlement to service connection for a cardiovascular 
disorder, including hypertension, as secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1970. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for diabetes mellitus, a cardiac 
disorder and hypertension.  Timely appeals were noted from 
that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on February 23, 2009.  A 
copy of the hearing transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has been diagnosed with diabetes mellitus, which 
he attributes to exposure to herbicides during his service in 
Korea.  In a statement dated September 2007, the U. S. Army 
and Joint Services Records Research Center (JSRRC) verified 
that "chemical herbicides were used along the southern 
boundary of the [DMZ] during 1967-1969..."  In the same 
document, JSRRC also verified that the Veteran's unit, C 
Battery, 1/25th Artillery, I Corps, was based at Camp 
Mermaid, approximately 23 miles from the demilitarized zone 
(DMZ).  

In a December 2006 statement, the Veteran asserted that his 
unit was sent "into the field," away from Camp Mermaid, 
from March or April of 1968 until June 1968.  During that 
period of time, according to the Veteran, he was sent to the 
DMZ on at 


least two occasions, once to retrieve a radar unit loaned to 
another unit.  Upon remand, a request for the Veteran's unit 
records from March 1968 to June 1968 should be made, in an 
effort to corroborate the Veteran's contentions that he was 
at the DMZ on two occasions between March and June, 1968.

The Veteran is also seeking service connection for a cardiac 
disorder and hypertension as secondary to diabetes mellitus.  
The law provides that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, the 
Veteran's claims for a cardiac disorder and hypertension are 
dependent on the adjudication of his claim for service 
connection for diabetes mellitus.  Thus, adjudication of the 
claims for service connection for a cardiac disorder and 
hypertension will be held in abeyance pending further 
development and adjudication of the Veteran's claim for 
service connection for diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Request that the National Personnel 
Records Center (NPRC) and/or JSRRC 
undertake a search for unit records, 
including morning reports or other 
alternative records, that may show that 
the Veteran was away from his unit, C 
Battery, 1/25th Artillery, at any point 
from March 1968 to June 1968.  Specific 
requests should be made for any records 
documenting travel to area near the DMZ, 
or orders to retrieve a loaned item from 
another unit.  If any requested records 
are unavailable, a negative response is 
required.

2.  If, and only if, the Veteran's 
diabetes mellitus is found to have 
resulted from service, schedule the 
Veteran for a VA examination to determine 
the nature and etiology of any 
cardiovascular disorder, including 
hypertension.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination reports, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.

For any cardiovascular disorder, including 
hypertension, identified, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that it is related to the 
Veteran's diabetes mellitus.  The examiner 
should provide a comprehensive report, 
including a complete rationale for any 
conclusions reached. 

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
